internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc intl plr-122742-98 date date legend taxpayer company state foreign_country date date date dear this replies to a letter dated date in which taxpayer requests a ruling under sec_301_9100-3 for an extension of time to file an agreement described in sec_1_1503-2 and an election pursuant to sec_301 c the agreement under sec_1_1503-2 was required to be filed with taxpayer’s timely filed u s income_tax return for the taxable_year ending date the election under sec_301_7701-3 was required to be filed by date additional information was submitted in a letter dated date the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed plr-122742-98 by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process taxpayer a calendar_year taxpayer is a domestic_corporation taxpayer established a branch branch in foreign_country on date which incurred losses in taxpayer deducted branch’s losses on its tax_return company is a limited_liability business organization formed under the laws of foreign_country company was wholly acquired by taxpayer on date company is an eligible_entity under sec_301_7701-3 branch was contributed to company on date taxpayer did not receive adequate tax_advice from its professional advisors as a result the agreement described in sec_1_1503-2 was not filed with the tax_return in addition taxpayer and company failed to elect to disregard company as an entity separate from taxpayer consequently form_8832 for this election was not timely filed sec_301_7701-3 provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes elections are necessary only when an eligible_entity chooses to be classified initially as other then the default classification or when an eligible_entity chooses to change its classification sec_301_7701-3 provides that unless the entity elects otherwise a foreign eligible_entity is classified as an association if all members have limited_liability sec_301_7701-3 provides that an eligible_entity may elect to be classified other than as provided under sec_301_7701-3 by filing form_8832 with the appropriate service_center under sec_301_7701-3 this election will be effective on the date specified by the entity on form_8832 the date specified on form_8832 cannot be more than days prior to the date on which the election is filed sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the standards set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301 -1 b defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement plr-122742-98 treas reg provides standards for extensions of time for making regulatory elections when the deadline for making the election is other than a due_date prescribed by statute sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation taxpayer satisfies sec_301_9100-3 as a result company is granted an extension of time for making the election to be treated as an entity that is disregarded as an entity separate from its owner for federal tax purposes until days following the date of this letter the election should be made by filing form_8832 effective date taxpayer is also granted an extension of time until days from the date of this ruling letter to file the agreement described in sec_1_1503-2 for the tax_year ending date except as specifically set forth above we express no opinion concerning the federal tax consequences of the facts described above under any other provision of the code a copy of this ruling letter should be associated with the election and agreement this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely s allen goldstein allen goldstein reviewer associate chief_counsel international
